Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered. 
2.    Applicants’ amendment dated 02/22/2022 responding to the Office Action September 22nd, 2021 provided in the rejection of claims 1-24.
3.    Claims 1, 8 and 15 are amended and claims 3, 10, 17 and 24 are canceled.

Reasons for Allowance
4.	Claims 1-2, 4-9, 11-16 and 18-23 are allowed over the prior arts of record.
A.    The cited references:
Nishikawa et al. (US Pub. No. 2017/0090916 A1 –art of record) Katkere et al. (US Pub. No. 2016/0092204 A1 —art of record) and Brugler et al. (US Pub. No. 2013/0013248 A1 --IDS filed on 9/30/2020) in combination/render obvious features do not disclose the limitations displaying a first plurality of sub-regions within the first region,…and having a displayed area proportional to a value of a first characteristic…according to a value of a second characteristic of the category of code objects…replacing, in response to the selection…a different region or sub-region as recited in claims 1, 8 and 15.
Stojanovic et al. (US Pub. No. 2016/0092474 A1) discloses transformation instructions include a transformation instruction to rename at least one column of data based on the entity information.  The method may include receiving a further transformation instruction to rename the at least one column of data to a default name.  In some embodiments, transformation instructions include a transformation instruction to reformat at least one column of data based on the entity information– See paragraphs [0016 and 0018].  Stojanovic does not disclose the claimed invention.
Lagerblad et al. (US Pub. No. 2016/0092246 A1) discloses a visualization may include a table, a cross table, a graphical table, a bar chart, a line chart, a combination chart, a pie chart, a scatterplot, a map chart, a treemap, a heat map, a parallel coordinate plot, a summary table, a box plot, a text area, a user created or customizable chart, etc. The visual analyzer system may generate a visualization with multiple graphical attributes (also referred to as edges) that each correspond to a specified dimension… In such environments targeted mostly for Java and other compiled languages, a system may simply create an instance of a data service when a visualization component indicates that it needs a data service – See paragraphs [0021 and 0031-0032].  Lagerblad does not discloses the claimed invention.
Cruz et al. (US Pub. No. 2018/0075042 A1 –IDS filed on 02/22/2022) discloses a data transformation tool is configured to allow a user to specify how types of data should be mapped to another type of data in a reusable fashion.  In one implementation, the data transformation tool analyzes data selected for input, the desired data output, and determines a list of potential mappings that may be used between the compliant and non-compliant systems – See Abstract and Cruz further discloses mapping icon 502A may have a green color "=" sign 504 (or other color, design, indicia, etc.) indicating a valid direct mapping.  Whereas, mapping icon 502B with a color of "red" "=" sign 506 (or other color, design, indicia, etc.) may indicate an invalid direct mapping – See paragraphs [0050-0053].  Cruz does not disclose the claimed invention.

B.	Regarding claims 1 and 15, the prior art of record when viewed individually or in combination does not discloses or render obvious the features of the independent claims 1 and 15 specific to the limitations of:
…displaying a first plurality of sub-regions within the first region, by the computing device, each sub-region corresponding to a category of code objects of the source installation, each sub- region having a displayed area proportional to a value of a first characteristic of the category of code objects and a displayed color selected from a predetermined plurality of colors according to a value of a second characteristic of the category of code objects; …
replacing, in response to the selection of the first sub-region, the display of the first region with a display of the first sub-region and a second plurality of sub-regions within the first sub- region, each of the second plurality of sub-regions corresponding to a sub-category of the first category of code objects of the selected first sub-region, and each of the second plurality of sub- regions having a displayed area proportional to a value of the first characteristic of the 2Application No.: 16735407Attorney's Docket No.: 014316.012US2 corresponding sub-category and a displayed color selected from a predetermined plurality of colors according to a value of the second characteristic of the corresponding sub-category;
wherein: 
the first characteristic comprises a frequency of execution of entry points within the corresponding region or sub-region, and 
each of the entry points comprises an input to or an output from a code object in a different region or sub-region and in combination in all other limitations/elements as claimed in claims 1 and 15. Such combination/render obvious features, are allowed over the prior art of record.

C.	Regarding claim 8, the prior art of record when viewed individually or in combination does not discloses or render obvious the features of the independent claim 8 specific to the limitations of:
…display a first plurality of sub-regions within the first region, each sub-region corresponding to a category of code objects of the source installation, each sub-region 4Application No.: 16735407Attorney's Docket No.: 014316.012US2 having a displayed area determined by the analysis agent as proportional to a value of a first characteristic of the category of code objects and a displayed color selected from a predetermined plurality of colors according to a value of a second characteristic of the category of code objects;…
wherein the display device is further configured to, in response to the selection of the first sub-region, replace the display of the first region with a display of the first sub-region and a second plurality of sub-regions within the first sub-region, each of the second plurality of sub- regions corresponding to a sub-category of the first category of code objects of the selected first sub-region, and each of the second plurality of sub-regions having a displayed area proportional to a value of the first characteristic of the corresponding sub-category and a displayed color selected from a predetermined plurality of colors according to a value of the second characteristic of the corresponding sub-category; 
wherein the first characteristic comprises a frequency of execution of entry points within the corresponding region or sub-region, and 
wherein each of the entry points comprises an input to, or an output from, a code object in a different region or sub-region and in combination in all other limitations/elements as claimed in claim 8. Such combination/render obvious features, are allowed over the prior art of record.
Claims 2, 4-7, 9, 11-14, 16 and 18-23 are dependent upon claims 1, 8 and 15. Since the independent claims 1, 8 and 15 are allowable, claims 2, 4-7, 9, 11-14, 16 and 18-23, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jakubiak et al. (US Pub. No. 2016/0092530 A1) discloses process 300 for creating a visualization… the correlation tables may provide relationships between the dimensions associated with a visualization.  In some embodiments, and as noted above, the process of generating and/or updating correlation information may include transmitting a query to query handler 206 to obtain correlation data related to a visualization and constructing one or more correlation tables based on the obtained correlation data – See paragraphs [0070-0071]. 
Dyar et al. (US Pub. No. 2016/0092038 A1) discloses provide interactivity to one or more components (e.g., windows, dialog boxes, tool bar, etc.) in a visual analyzer application while blocking interactivity for other components displayed on a GUI of the application.  A contribution mechanism can be leveraged where a broadcast message can be sent to various components displayed on the GUI of the application – See Abstract and specification for more details.
Toub (US Pub. No. 2014/0173561 A1) discloses the source code is automatically translated at some point to machine code that a computer can directly read and execute.  An interpreter translates the source code to machine code and executes it on the fly when the program is run, while a compiler translates the source code in advance to machine code that it stores as executable files; these can then be executed in a separate step – See paragraphs [0001].  When a developer moves or hovers a pointer over a particular source code entity being displayed by the source code editor, certain bug information associated with the source code entity may appear in a bubble or other display area proximate to the source code entity.  As another example, a "heat map" or other color-coding scheme may be used to distinguish regions of the source code file that have a low rating (e.g., due to having a large number of bugs associated therewith) from regions having a high rating (e.g., due to having relatively fewer bugs) – See paragraph [0092].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/           Examiner, Art Unit 2192